Citation Nr: 0325082	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-02 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a scar on the nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1960 to 
August 1963.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  


FINDING OF FACT

The appellant has a scar on his nose that is shown to have 
resulted from a laceration wound he sustained in service.  


CONCLUSION OF LAW

A nose scar was incurred in military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the November 1999 
rating decision, the January 2000 statement of the case, and 
the November 2001 supplemental statement of the case of the 
evidence necessary to substantiate his claim for service 
connection for a scar on his nose, and of the applicable laws 
and regulations.  In April 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The RO also sent the 
appellant a letter in March 2003 that instructed him as to 
what evidence was needed from him to establish entitlement to 
service connection for a scar on his nose.  Additionally, 
along with a copy of the November 1999 rating decision, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA, private medical treatment records since 
service, and the ship's logs from the ship to which he was 
assigned in service when he claims he sustained a laceration 
to his nose.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA scar examinations in October 
1999 and April 2003.  The appellant has not identified any 
additional records that may still be outstanding.  The Board 
notes that the appellant presented testimony regarding his 
claim at a Video Conference hearing held in March 2003.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has a scar on his nose that is 
the residual of a laceration wound he sustained in service 
when attacked by a knife-wielding serviceman .  

Service medical records do not show any complaint, treatment, 
or finding of a laceration of the nose or of a nose scar.  A 
September 1961 entry in the service medical records showed 
treatment for laceration wounds to the right thumb and middle 
finger that were attributed to a fall down a ladder.  

The ship's logs from the USS Tioga County (LST-1158) show 
that the appellant sustained laceration wounds to his right 
thumb and middle finger when attacked in September 1961 by a 
knife-wielding serviceman, who subsequently received a 
Courts-Martial and was transferred from the ship.  

The appellant underwent a VA scar examination in October 
1999.  A history of having been stabbed on the tip of his 
nose while in the military was reported.  The examiner noted 
that the appellant had a one centimeter by one centimeter 
scar on the tip of his nose, which was well-healed and 
nontender, with strong texture, minimal underlying tissue 
loss, and no significant underlying adherence, ulceration or 
breakdown of the skin, or evidence of current inflammation or 
keloid formation.  The scar had normal color compared to the 
surrounding skin, and there was less significant 
disfigurement and no limitation of function.  The scars were 
not painful.  The diagnosis was nose scars.  

In a February 2003 lay statement, a fellow serviceman, B. R. 
M., Jr., indicated that the appellant had not had any nose 
scars in January 1961, but that he had had very noticeable 
scars on his nose, right thumb, and right middle finger when 
seen in Pearl Harbor in July 1962.  Mr. M. stated that the 
tip of the appellant's nose was missing, and that the 
appellant had described the knife attack he had undergone in 
service.  

A February 2003 affidavit from another fellow serviceman, W. 
J. B., indicated that he and the appellant had served 
together in 1962 and 1963, and that the appellant had shown 
him the scar on his nose and described the knife attack in 
service that had resulted in lacerations to his nose and 
right hand.  

At his March 2003 Video Conference hearing, the appellant 
presented credible evidence to the undersigned Acting 
Veterans Law Judge as to the laceration he had sustained to 
his nose from a knife attack in service.  

The report of an April 2003 VA scar examination noted a one 
centimeter by one centimeter, well-healed scar on the tip of 
the appellant's nose, which he indicated was the residual of 
a knife attack in service that had resulted in lacerations to 
his nose and right hand.  The scar had minimal underlying 
tissue loss, was nontender, had normal texture, and was 
normal colored as compared with the surrounding skin.  There 
was no significant underlying adherence, nor any ulceration 
or breakdown of the skin, inflammation, erythema, keloid 
formation, disfigurement, or limitation.  The diagnosis was a 
stab injury to the nose in 1961, resulting in a residual 
scar.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Although neither the service medical records nor the Ship's 
Logs show the presence of a residual scar from a nose 
laceration, the Ship's Logs do show that the appellant 
sustained laceration wounds to his right hand from being 
attacked by a knife-wielding serviceman.  The statements from 
two fellow servicemen present corroboration as to how the 
appellant's acquired his nose scar.  The veteran and lay 
witnesses are competent to report what they actually 
witnessed, both as to what happened and as to visible 
residuals.  38 C.F.R. § 3.159(a)(2) (2003).  The Board notes 
that the VA physician who examined the appellant in April 
2003 diagnosed the nose scar as a residual from a stab wound.  
The physician is competent to identify the veteran's scars as 
the type associated with a knife wound and to provide a nexus 
opinion linking the scars to injury in service.  38 C.F.R. 
§ 3.159(a)(1) (2003).  

After evaluating the evidence submitted in this case, the 
Board finds that creditable evidence has been presented to 
support the appellant's contention that his nose scar is the 
residual of laceration from a knife attack in service that 
also resulted in lacerations to his right thumb and middle 
finger.  Consequently, the Board has determined that there is 
an approximate balance between the positive and negative 
evidence with regard to the claim for service connection for 
a scar on the nose.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that service connection 
is warranted for the appellant's nose scar.  


ORDER

Service connection is granted for a scar on the nose.  



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



